                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES GUY MENARD,                         :
    Plaintiff,                              :
                                            :
                V.                          :       CIVIL ACTION NO. 21-CV-2130
                                            :
N. MANSI, et al,                            :
     Defendants.                            :

                                       MEMORANDUM

McHUGH, J.                                                                MAY 27, 2021

       Charles Guy Menard, a prisoner currently incarcerated at FDC-Philadelphia (“FDCP”),

has filed a Bivens action 1 naming numerous employees of FDCP, criminal defense attorneys and

an Assistant United States Attorney as Defendants. Mr. Menard also seeks to proceed in forma

pauperis. For the following reasons, the motion to proceed in forma pauperis will be granted

and the Complaint will be dismissed in part with prejudice and in part without prejudice pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.     FACTUAL ALLEGATIONS

       Mr. Menard’s allegations are brief. He asserts that two undercover agents from Collier

County, Florida brought him to the United States Marshal in Fort Meyers, Florida on December

4, 2019 alleging they had an arrest warrant issued in Philadelphia, Pennsylvania. (ECF No. 2 at

5-6.) 2 They allegedly showed him no paperwork. (Id. at 6.) He asserts that unspecified



       1
         See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388, 389 (1971). “[A]ctions brought directly under the Constitution against federal officials
have become known as ‘Bivens actions.’” Vanderklok v. United States, 868 F.3d 189, 198 (3d
Cir. 2017).
       2
           The Court adopts the pagination supplied by the CM/ECF docketing system.


                                                1
Defendants tried to defraud him. (Id.) He claims he received no medical treatment and has

suffered mental anguish due to separation from his family, but asserts no other facts about

medical treatment. (Id.)

       Mr. Menard alleges that Defendant N. Mansi grabbed his neck and tried to choke him

while he was handcuffed at FDCP on April 2, 2020. (Id. at 11.) Defendant Ms. Nelson allegedly

denied him medical care from March to August 2020. (Id.) No other details are asserted with

regard to either of these events. Menard also appears to allege that he was sentenced to the loss

of commissary privileges for 120 days when he was told at a disciplinary hearing that he would

lose them for 90 days. (Id.) Attached to the Complaint is a disciplinary hearing report indicating

that Menard was found guilty of an assault on a staff member that occurred on April 2, 2020.

(ECF No. 2-1 at 10.) The report states Menard was sentenced to 30-days disciplinary

segregation and the loss of commissary privileges for 120 days. (Id. at 11.)

       In addition to N. Mansi and Ms. Nelson, Mr. Menard names as Defendants “Commissary

Manager,” “Laundry Manager,” the United States, Amy Montemaramo, Caroline Cinquanto,

Medrano Jennifer, Tad Parks, William Brennan, Patricia Currant, Tammy Villanueva, Corie

Foster, David Ignall, and Jonathan Lufft. (ECF No. 2 at 2-4.) Other than list them in the

Complaint, Menard makes no allegations concerning any of these Defendants. He asserts that

the Defendants violated his rights under the First, Fourth, Fifth, Ninth and Thirteenth

Amendments (id. at 3) but does not assert any facts to support a plausible claim for violation of

any of these provisions. He seeks $20 million in damages. (Id. at 6.)

       A review of public records reveals that Guy Menard Charles, a.k.a. Guy Menard, was

indicted and an arrest warrant was issued on January 29, 2019 on charges of conspiracy to

defraud the United States, aggravated identity theft, and related charges. United States v.

Charles, Crim. No. 19-63 (E.D. Pa.). Menard has been represented in that criminal case at

                                                 2
different times by Defendants Caroline Cinquanto, Jonathon L. Luff, Jr. 3, and William Brennan.

Defendant David J. Ignall is the Assistant United States Attorney. Menard was released on bond

on April 19, 2019, but an arrest warrant was issued on November 21, 2019 due to his non-

compliance with the conditions of his bail. He was arrested on the warrant on December 4,

2019. The charges remain pending.

II.     STANDARD OF REVIEW

        The Court grants Menard leave to proceed in forma pauperis since he appears unable to

pay the filing fee. 4 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) applies, which requires the Court

to dismiss the Complaint if it fails to state a claim. Whether a complaint fails to state a claim

under § 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss

under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236,

240 (3d Cir. 1999), which requires the Court to determine whether the complaint contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not

suffice. Id. As Menard is proceeding pro se, the Court construes his allegations liberally. Higgs

v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        A.        Claims Against the United States

        Menard names the United States as a Defendant, presumably seeking to bring a claim for

money damages for constitutional violations. Bivens claims against the United States are,




        3
            “Jonathan Lufft” appears to be a misspelling of Jonathon L. Luff, Jr.
        4
        As Menard is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                    3
however, barred by sovereign immunity, absent an explicit waiver. See Corr. Servs. Corp. v.

Malesko, 534 U.S. 61, 72 (2001); F.D.I.C. v. Meyer, 510 U.S. 471, 486 n. 11 (1994); Jaffee v.

United States, 592 F.2d 712, 717 (3d Cir.1979). Accordingly, all claims against the United

States are dismissed with prejudice.

       B.      Claims Against Defendant Ignall

       Menard has named AUSA Ignall as a Defendant but states no actual facts upon which he

alleges liability against Ignall. It appears however, Menard has sued Ignall based on his actions

as the prosecutor in Menard’s criminal case. To that extent, the claim is dismissed with

prejudice. Prosecutors are entitled to absolute immunity from liability under § 1983 for acts that

are “intimately associated with the judicial phase of the criminal process” such as “initiating a

prosecution and . . . presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409, 430-31

(1976). Absolute immunity extends to the decision to initiate a prosecution, Imbler, 424 U.S. at

431, including “soliciting false testimony from witnesses in grand jury proceedings and probable

cause hearings,” Kulwicki v. Dawson, 969 F.2d 1454, 1465 (3d Cir. 1992), presenting a state’s

case at trial, Imbler, 424 U.S. at 431, and appearing before a judge to present evidence. Fogle v.

Sokol, No. 19-1066, 2020 WL 1921611, at *6 (3d Cir. Apr. 20, 2020). Although Imbler was a

suit against a state prosecutor filed pursuant to 42 U.S.C. § 1983, the United States Court of

Appeals for the Third Circuit has held that public policy mandates that a similar immunity be

extended to federal prosecutors in Bivens actions. Brawer v. Horowitz, 535 F.2d 830, 834 (3d

Cir. 1976). Accordingly, the claims against Ignall are dismissed.

       C.      Claims Against Defense Attorneys

       Menard names Caroline Cinquanto, Jonathon L. Luff, Jr., and William Brennan, each of

whom have served at various times as his defense attorney in his criminal case. Neither a

privately-retained defense attorney nor a public defender act under color of federal law for

                                                 4
purposes of a Bivens action when the attorney performs the traditional functions of

counsel. Murphy v. Bloom, 443 F. App’x 668, 670 (3d Cir. 2011) (per curiam). Accordingly,

these claims are also dismissed.

       D.      Medical Deliberate Indifference Claim

       The United States Supreme Court has specifically allowed Bivens claims to be brought

against federal prison officials in the context of an allegation of deliberate indifference to a

serious medical claim. Carlson v. Green, 446 U.S. 14 (1980). For purposes of the Eighth

Amendment, courts have held that a prison official is not deliberately indifferent “unless the

official knows of and disregards an excessive risk to inmate health or safety; the official must

both be aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837

(1994). “A medical need is serious, . . . if it is one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834

F.2d 326, 347 (3d Cir. 1987) (internal quotations omitted). Deliberate indifference is properly

alleged “where the prison official (1) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A serious medical need exists

where “failure to treat can be expected to lead to substantial and unnecessary suffering.”

Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023 (3d Cir. 1991).

       Here, Menard asserts that Defendant Nelson denied him medical care from March to

August 2020. Other than this conclusory allegation, however, Menard fails to state what medical

care he required, if Nelson was aware of his need for medical care, what medical care Nelson

                                                  5
refused, delayed, or prevented him from receiving, or any other factual basis of his claim. (Id.)

Accordingly, the claim against Nelson is not plausible and must be dismissed.

       To the extent that Menard seeks to assert a deliberate indifference claim against any other

named federal employee Defendant, those claims are also not plausible. A Bivens cause of

action based on a theory of deliberate indifference to a prisoner’s proper medical care cannot

generally lie against persons who had no direct involvement in that medical treatment. Accord

Balter v. United States, 172 Fed. App’x 401, 403 (3d Cir. 2006). Rather, a plaintiff must allege

plausibly that each official he has named violated his constitutional rights “through the official’s

own individual actions.” Iqbal, 556 U.S. at 676.

       Thus, to be plausible, a Bivens-based deliberate indifference claim must allege that a

Defendant personally refused, delayed, or prevented Menard from receiving medical care. See

Pressley v. Beard, 266 Fed. App’x 216, 218 (3d Cir. 2008) (finding that the district court

properly dismissed prison officials who were sued “based on their failure to take corrective

action when grievances or investigations were referred to them”); Jackson v. Grondolsky, Civ. A.

No. 09-5617, 2011 WL 13704 at *1 n. 1 (D.N.J. Jan. 3, 2011) (surveying applicable Third

Circuit precedent regarding supervisory liability in the prisoner medical treatment context and

holding that no cause of action against a prison warden would lie where the only allegation

supporting the claim was that the warden failed to take action after being presented with

plaintiff’s administrative grievances); Garvey v. Martinez, Civ. A. No. 08-2217, 2010 WL

569852 at *7 (M.D. Pa. Feb.11, 2010) (rejecting prisoner’s Bivens deliberate indifference claim

against defendant prison warden where the warden was not personally involved in decisions

regarding plaintiff’s medical care and became aware of plaintiff’s situation solely through the

administrative grievance process) (citing Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993));

Whetstone v. Ellers, No. 08-2306, 2009 WL 3055354 at *8 (M.D. Pa. Sept.24, 2009) (“In the

                                                 6
Third Circuit, merely responding to or reviewing an inmate grievance does not rise to the level of

personal involvement necessary to allege an Eighth Amendment deliberate indifference claim.”).

       Because Menard does not describe how any other named Defendant was involved in the

alleged denial of medical care, the claims against those Defendants must also be dismissed.

However, since the Court cannot say at this time that Menard can never state a plausible

deliberate indifference claim against Nelson or other federal employee Defendants, the claims

against all Defendants will be dismissed without prejudice and Menard will be granted leave to

file an amended complaint if he can cure the defects in his deliberate indifference claims that the

Court has identified.

       E.      Non-medical Conditions of Confinement Claims

       Menard may be seeking to assert non-medical conditions of confinement claims against

Defendant Mansi based on an alleged physical assault. He claims that Mansi grabbed his neck

and tried to choke him while he was handcuffed.

       Since Bivens was decided in 1971, the Supreme Court “has repeatedly refused to

extend Bivens actions beyond the specific clauses of the specific amendments [of the

Constitution] for which a cause of action has already been implied, or even to other classes of

defendants facing liability under those same clauses.” Vanderklok, 868 F.3d at 200. The

Supreme Court has recognized an implied private action against federal officials in only three

cases: (1) Bivens itself — “a claim against FBI agents for handcuffing a man in his own home

without a warrant” under the Fourth Amendment; (2) “a claim against a Congressman for firing

his female secretary” under the Fifth Amendment, Davis v. Passman, 442 U.S. 228 (1979); and,

(3) “a claim against prison officials for failure to treat an inmate’s asthma” under the Eighth

Amendment, Carlson, 446 U.S. 14. Because expanding Bivens is “a ‘disfavored’ judicial

activity,” see Ziglar v. Abbasi, 137 S.Ct. 1843, 1857 (2017), a “rigorous inquiry . . . must be

                                                 7
undertaken before implying a Bivens cause of action in a new context or against a new category

of defendants.” Vanderklok, 868 F.3d at 200; see also Mammana v. Barben, No. 20-2364, 2021

WL 2026847, at *2 (3d Cir. May 21, 2021) (stating that “while Bivens claims are disfavored,

they do not automatically fail”).

       Courts have held that Bivens will not be extended to reach “non-medical care conditions

of confinement” claims filed by prisoners in federal custody, see, e.g., Venizelos v. Bittenbender,

Civ. A. No. 19-1219, 2020 WL 7775457, at *7 (M.D. Pa. Dec. 8, 2020), report and

recommendation adopted, 2020 WL 7773905 (M.D. Pa. Dec. 30, 2020) (dismissing Bivens non-

medical care conditions of confinement claim because it was “meaningful[ly] differen[t]” from

the Eighth Amendment deliberate indifference claims based on the denial of medical care

recognized in Carlson); Freedland v. Mattingly, Civ. A. No. 20-81, 2021 WL 1017253, at *9-10

(M.D. Pa. Mar. 17, 2021) (“This Court agrees with the District of New Jersey’s conclusion that

Plaintiff’s [non-medical] Eighth Amendment claims . . . present new Bivens contexts subject to

the analysis set forth in Ziglar.”); Oneil v. Rodriguez, Civ. A. No. 18-3287, 2020 WL 5820548,

at *3–5 (E.D.N.Y. Sept. 30, 2020) (declining to extend Bivens to Eighth Amendment excessive

force claim). The Court will not reach that issue because, even assuming a Bivens action is

appropriate here, Menard has not alleged a basis for a non-medical claim against any Defendant

with sufficient precision to permit the Court to understand the nature of his claims. His

allegation that Defendant Mansi choked him also lacks sufficient detail to permit the Court to

determine at this time whether the claim can proceed since Menard fails to allege that he suffered

any physical injury from the incident. See Mitchell v. Horn, 318 F.3d 523, 533 (3d Cir. 2003)

(holding that the Prison Litigation Reform Act, 42 U.S.C. § 1997e(e) requires a prisoner to

“demonstrate physical injury before he can recover for mental or emotional injury”). Because

the Court cannot say at this time that Menard can never assert a plausible Bivens claim, the

                                                 8
balance of the claims will be dismissed without prejudice and with leave to file an amended

complaint if he is able to cure the defects the Court has identified.

IV.    CONCLUSION

       For the reasons stated, Mr. Menard’s Complaint will be dismissed in part with prejudice

and in part without prejudice. His claims against Defendants Ignall, Cinquanto, Luff, and

Brennan, based on their actions as either a prosecutor or defense attorney in Menard’s criminal

case, are dismissed with prejudice. All other claims are dismissed without prejudice.

Specifically, Menard’s medical-based claims are not plausible because he has failed to allege

other than in conclusory terms how any named Defendant denied, delayed, or prevented him

from receiving medical care. His non-medical claims against federal employee Defendants are

not plausible because, even assuming the existence of a Bivens claim, they are not pled with

sufficient specificity for the Court to determine how any of the named Defendants were

personally involved in the alleged constitutional violations..

       Menard will be granted leave to file an amended complaint if he is capable of curing the

defects the Court has identified in the claims dismissed without prejudice. An appropriate Order

follows containing additional instructions on filing an amended complaint.


                                               BY THE COURT:


                                                     /s/ Gerald Austin McHugh
                                               _________________________________________
                                               GERALD A. McHUGH, J.




                                                  9
